Exhibit 10.3
Renegy Holdings, Inc.
60 E. Rio Salado Parkway, Suite 1012
Tempe, AZ 85281
August 13, 2008
Robert M. Worsley
Christi M. Worsley
Robert M. Worsley and Christi M. Worsley
             Revocable Trust
3418 N. Val Vista Drive
Mesa, Arizona 85213
Dear Bob and Christi:
The purpose of this letter is to set forth our understanding regarding the
obligations under your agreements with Renegy Holdings, Inc. (the “Company”)
relating to the payment of Project Costs (as defined in the Credit Agreement
dated as of September 1, 2006, as amended, among Renegy, LLC, Renegy Trucking,
LLC, Snowflake White Mountain Power, LLC, CoBank, ACB, as Administrative Agent
and Collateral Agent, the LC Issuer as defined therein, and the Lenders party
thereto (the “Credit Agreement”), and as modified by the Overrun Guaranty dated
as of October 1, 2007 by and between each of you and the Company (the “Overrun
Guaranty”), and as modified by the letter agreement dated February 12, 2008
between each of you and the Company (the “Letter Agreement”).
Since the date of the Letter Agreement, additional costs have been incurred in
connection with the Plant; there is uncertainty as to what portion of such
additional costs are properly characterized as Project Costs, or as Project
Costs necessary to achieve “Commercial Operation,” pursuant to the Letter
Agreement and the Overrun Guaranty, the Credit Agreement, and the Contribution
and Merger Agreement dated as of May 8, 2007, as amended, by and among you, the
Company, and certain affiliated parties (the “Contribution and Merger
Agreement”) (as such agreements are modified by the Letter Agreement).
The Company has received notification from the Arizona Public Service Company
that the conditions precedent set forth in the definition of “Commercial
Operation Date” in the Amended and Restated Transaction Confirmation, effective
August 16, 2006 (the “APS Agreement”), have been satisfied or expressly waived
by the parties as of June 10, 2008, and therefore such date is the Commercial
Operation Date for the Plant for purposes of the APS Agreement. The Salt River
Project Agricultural Improvement and Power District also confirmed that the
“commercial operation date” had been achieved as of June 10, 2008 under the
Second Amended and Restated Renewable Energy Purchase and Sale Agreement, dated
as of August 18, 2006 (the “SRP Agreement”), and therefore such date is the
Delivery Commencement Date for purposes of the SRP Agreement.

 

 



--------------------------------------------------------------------------------



 



The Company and the Special Committee have agreed to the following and would
like to confirm your acceptance of these provisions:
1. “Commercial Operation” as defined in the Overrun Guaranty and Credit
Agreement has been achieved as of June 10, 2008.
2. The additional costs incurred in connection with the Plant since the date of
the Letter Agreement and through June 30, 2008 are approximately $8,000,000
(“Additional Costs”).
3. All of your remaining obligations to the Company to guarantee payment of the
remaining Project Costs under the Overrun Guaranty, the Contribution and Merger
Agreement and the Letter Agreement, shall be deemed satisfied in full by each of
you as follows.

  A.   Your payment to the Company of $5,000,000 in cash, which you previously
made on March 4, 2008.     B.   Your satisfaction, on behalf of the Borrowers
(as defined in the Credit Agreement), of the Borrowers’ obligation to fund the
DSR Account (as defined in the Credit Agreement) in accordance with the
requirements of the Credit Agreement, up to and in the amount of $2,762,342 on
or prior to the Term-Conversion Date (as defined in the Credit Agreement), and
for such time as the Credit Agreement shall remain in effect, less any DSR
Reductions, as defined below. You may satisfy the foregoing obligations by
providing a letter of credit as specifically provided in the Credit Agreement.

4. Your obligation with respect to the funding of the DSR Account shall be
reduced pursuant to Section 3.B above by an amount (the “DSR Reduction”) equal
to, as of the end of each month, 70% of the product obtained by multiplying
(A) the number of megawatt-hours produced from operation of the Plant in excess
of 576 megawatt-hours (“MWh”) on any given day during such month, and (B) the
rate paid by APS under the APS Agreement per MWh during such month. The
calculation and DSR Reduction (if any) shall be calculated monthly on or about
the 10th day of each month for the preceding month.
5. You have advanced to the Company additional amounts of $600,000 on June 30,
2008 and $400,000 on July 7, 2008 (collectively, the “Advanced Amounts”). The
Advanced Amounts shall be evidenced by a Promissory Note in the form attached
hereto as, and containing such terms (including conversion into equity of the
Company) as is set forth in, Exhibit A.

 

 



--------------------------------------------------------------------------------



 



6. 824,341 (representing 5,770,386 as adjusted pursuant to the terms of the
Warrants) of the common stock Warrants issued to you on October 1, 2007 shall be
vested as of June 10, 2008 as a result of the achievement of Commercial
Operation of the Plant prior to July 1, 2008 in accordance with the terms of the
Project Documents and there not having occurred an Event of Default (as defined
in the Credit Agreement) or an other material breach or default by any of the
Companies, and there being no events or circumstances existing that could
reasonably be expected to constitute, or result in, an Event of Default or other
material breach or default, under the Project Documents.
7. You agree to use commercially reasonable efforts to make available to the
Company one or more loans (each, a “Loan”) in the aggregate principal amount of
$4,000,000 (the “Debt Line”). The Company may elect to draw on all or any
portion of the Debt Line at any time during the period commencing October 1,
2008 through the earlier of (a) December 31, 2009, or (b) the date upon which
the Company completes an Equity Funding Event (as defined in the Promissory Note
in the form attached hereto as Exhibit A). Draws shall be in increments of
$100,000 and you agree to fund such loan within 10 days of such election. Once
repaid, Loans may not be reborrowed. The Company may prepay any portion of the
Loans without premium or penalty. Each of such loans shall contain such other
terms (including with respect to conversion into equity of the Company) and be
documented by means of a Promissory Note in the form attached hereto as
Exhibit A.
8. If you default on the terms of this Agreement, your obligations under this
Agreement shall not be subject to either the Basket or the Cap in the
Contribution and Merger Agreement. Any claims the Company may make for breach of
this Agreement may not be satisfied by stock of the Company and shall be
satisfied by you solely in cash, or in the case of Section 3.B as otherwise
provided in the Credit Agreement.
9. You agree that this Agreement is personal to you and that it is not
assignable without the written consent of the Company. The Company shall have
the right to assign the rights, benefits and obligations of this agreement to
its successors and assigns.
10. You agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that,
without limiting the availability of any other remedies, each of the parties to
this agreement shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement exclusively in the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware). Notwithstanding the
foregoing this Section 10 shall not apply to the covenants contained in
Section 7 hereof.

 

 



--------------------------------------------------------------------------------



 



Once agreed and accepted by you, this letter agreement shall be an enforceable
amendment to the Contribution and Merger Agreement, the Overrun Guaranty, and
the Letter Agreement and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. You agree that there
is sufficient consideration for this agreement. Except as specified in this
letter agreement, all terms and conditions of the Letter Agreement, the
Contribution and Merger Agreement, and the Overrun Guaranty shall remain in full
force and effect; provided that notwithstanding the foregoing, the parties agree
that upon execution of this agreement, there are no further future obligations
to be performed under the Overrun Guaranty. Unless otherwise defined herein, all
capitalized terms in this letter agreement shall have the same meanings as set
forth in the Contribution and Merger Agreement, the Overrun Guaranty and the
Letter Agreement.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



     
 
  Very truly yours,
 
   
 
  /s/ Ricardo Levy
 
   
 
  Ricardo Levy, Chair of the Special
 
  Committee of the Board of Directors
 
   
 
  Renegy Holdings, Inc.
 
   
 
   
 
  /s/ Robert Zack
 
   
 
  Robert Zack
 
  Chief Financial Officer

Accepted and agreed as of this
13th day of August, 2008

     
/s/ Robert M. Worsley
 
Robert M. Worsley
   
 
   
/s/ Christi M. Worsley
 
Christi M. Worsley
   

Robert M. Worsley and Christi M. Worsley Revocable Trust

     
/s/ Robert M. Worsley
  /s/ Christi M. Worsley
 
   
Robert M. Worsley, Trustee
  Christi M. Worsley, Trustee

 

 